Citation Nr: 0708334	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The veteran's case was remanded by the Board in December 
2005, in part so that a new VA examination could be scheduled 
to determine the current extent of the veteran's lumbosacral 
strain symptomatology.  That examination was accomplished in 
September 2006, at which time the veteran reported that his 
symptomatology required him to take leave from work 3 or 4 
days per year.  

In correspondence dated in January 2007, and received by the 
Board in February 2007, the veteran asserted that his primary 
care physician changed his pain medication from methadone to 
morphine, and that he had recently been forced to take a 2 
week leave of absence from work due to his lumbosacral pain, 
which he rated as 10 out of 10.  As this correspondence 
indicates that the veteran's symptomatology has worsened, 
appellate review cannot be completed without obtaining the 
objective medical records documenting this change in 
medications and symptomatology.  Further, if these private 
treatment records show that the veteran's lumbosacral strain 
has increased in severity since his last VA examination, and 
the private medical records cannot provide the pertinent 
information necessary to properly evaluate his service-
connected disorder under the pertinent rating criteria, a new 
VA examination must be accomplished.  

Accordingly, the case is remanded for the following actions:

1.  After securing the proper 
authorization, the RO should make 
arrangements to obtain all treatment 
records identified by the veteran not 
already on file.  Specifically, the RO 
should request those private medical 
records, identified by the veteran in his 
January 2007 correspondence, that pertain 
to treatment for his lumbosacral strain, 
to include medication changes and 
notations as to temporary unemployability.  
Any additional records that are obtained 
should be associated with the claims file.

2.  If, after obtaining the records 
described above and associating them with 
the claims file, the RO determines that an 
additional VA examination is required, the 
veteran must be scheduled for a VA spine 
examination, to be conducted by a VA 
physician (an M.D.).  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated special diagnostic tests, 
including any nerve conduction or 
radiological studies deemed necessary for 
an accurate assessment must be conducted.  
All pertinent medical complaints, 
symptoms, and clinical findings must be 
reported in detail.

The examiner must state the range of 
motion of the veteran's lumbar spine, in 
degrees, noting the normal range of motion 
of the lumbar spine; determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the lumbosacral strain, 
expressed, if feasible, in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the lumbar spine could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, if 
feasible, the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  The examiner must also report 
all neurological complaints or findings 
attributable to the veteran's lumbosacral 
strain, noting whether the veteran 
experiences incapacitating episodes, and 
if so, the frequency of such episodes.

Additionally, the examiner must provide 
opinions as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the veteran's lumbosacral strain 
disability limits his ability to work, or 
affects his ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  If a VA examination is ultimately 
scheduled, the RO must notify the veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Subsequently, the RO must review the 
actions directed by this Remand and ensure 
that they have been completed.  
Thereafter, the claim for entitlement to 
an increased evaluation for lumbosacral 
strain must be readjudicated.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran.  After he has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


